Third District Court of Appeal
                              State of Florida

                          Opinion filed May 22, 2019.

                              ________________

                          Nos. 3D18-208 & 3D18-629
                          Lower Tribunal No. 14-4053
                              ________________


    GEICO Indemnity Company and GEICO General Insurance
                        Company,
                                  Appellants,

                                      vs.

                   Ricardo Perez and Luz Perez, etc.,
                                  Appellees.



      Appeals from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

    Shutts & Bowen LLP, and Suzanne Youmans Labrit, B.C.S. (Tampa) and
Amy M. Wessel (Fort Lauderdale), for appellants.

      The Powell Law Firm, P.A., and Brett C. Powell; Silverstein, Silverstein &
Silverstein, P.A., for appellees.


Before FERNANDEZ, LINDSEY, and HENDON, JJ.

                          CONFESSION OF ERROR
      HENDON, J.

      As the appellees properly concede, the attorney’s fees and costs judgments

at issue in these consolidated appeals must be reversed. In GEICO Indemnity Co.

v. Perez, 260 So. 3d 342 (Fla. 3d DCA 2018), this Court reversed the underlying

final judgment as to uninsured/underinsured motorist coverage and remanded for a

new trial. Therefore, the attorney’s fees and costs judgments that were predicated

on the reversed final judgment cannot stand. See City of Hollywood v. Witt, 939
So. 2d 315, 319 (Fla. 4th DCA 2006) (recognizing that “where an award of

attorney’s fees is dependent upon the judgment obtained, the reversal of the

underlying judgment necessitates the reversal of the fee award”); Marty v. Bainter,

727 So. 2d 1124, 1125 (Fla. 1st DCA 1999) (“Once a final judgment is reversed

and remanded by an appellate court, there can be no prevailing party for purposes

of an award of prevailing party attorney’s fees.      Consequently, an award of

attorney’s fees and costs predicated on a reversed or vacated final judgment also

must be reversed”).

      Reversed.




                                        2